DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim listing filed August 12, 2022 is pending. Each amendment document that includes a change to an existing claim, including the deletion of an existing claim, or submission of a new claim, must include a complete listing of all claims ever presented (including previously canceled and non-entered claims) in the application. In the present case, claims 4, 6-8, 12, 17, 20, 21, 24, 25, 29-50, 52-71 and 73-77 are not listed in the claims listing filed August 12, 2022. The claims were previously canceled. See the claim listing filed May 13, 2021. Because the status of the claims is not in reasonable dispute, in accordance with the Office’s principles of compact prosecution, August 12, 2002 claimed will be examined. Claims 1-3, 5, 9-11, 13-16, 18, 19, 22, 23, 26, 27, 51 and 72 are pending. Claim 5, 26 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b). Claims 1-3, 9-11, 13-16, 18, 19, 22, 23, 51 and 72 are under examination.
Claim Rejections - 35 USC § 112
Response to Arguments: The rejection of claim 51 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the amendments filed August 12, 2022. 
Claim Rejections - 35 USC § 102
Response to Arguments: The rejection of claim 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cary et al. (WO 2014/107171 A1; published 2014) is withdrawn in view of the cancellation of claim 28 filed August 12, 2022. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The rejection is maintained.
Claims 1-3, 9, 14-16, 18, 19, 23, 51 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (“Use of catecholamine in acute myocardial infarction”, Herz, 1979, 385-396) and Cary et al. (WO 2014/107171; published 2014) as evidenced by Xiushui1 regarding cardiogenic shock and as evidence by 2US Patent No. 10,766,947 B2 regarding SEQ ID NO: 8.
	Dixon et al. teach l-norepinephrine (catecholamine) is the agent of choice in the initial treatment of cardiogenic shock associated with acute myocardial infarction. See the Summary. Dixon et al. teach the ability of l-norepinephrine to elevate coronary perfusion pression without provoking a metabolically costly tachycardia, renders it the agent of choice in the initial treatment of cardiogenic shock associated with acute myocardial infarction. See p. 394, right col.-1st paragraph.
Cary et al. teach H-NOX proteins can be used to treat cardiovascular disease. See para. [0255]. Cary et al. teach the methods and compositions comprising H-NOX protein are applicable to treat acute myocardial infarction. See para. [0258]. Cary et al. teach the H-NOX proteins are applied to provide rapid oxygen to tissue or a specific site in acute myocardial infarction. See para. [0258].
The difference between the claimed invention and the teachings in the prior art is the claimed invention combines the administration of a catecholamine and H-NOX protein to a subject to treat a cardiovascular event in a single method of treating.
However, at the time of the effective filing date of the claimed invention, it would have been obvious to the artisan of ordinary skill to combine the teachings of Dixon et al. and Cary et al. and administer l-norepinephrine and an H-NOX protein to a patient in need of treating acute myocardial infarction. The artisan would have been motivated to administer l-norepinephrine (catecholamine) as it is the agent of choice in the initial treatment of cardiogenic shock associated with acute myocardial infarction and the artisan would have been motivated to administer the H-NOX protein to provide rapid oxygen to tissue or a specific site in the patient experiencing acute myocardial infarction. There would have been a reasonable expectation of success because bother l-norepinephrine and H-NOX protein were known in the prior art as useful agents in the treatment and management of acute myocardial infarction in a patient. 
Regarding claim 2, cardiogenic shock associated with acute myocardial infarction is a cardiovascular disorder associated with hypoxia as evidence by Xiushui3.
Regarding claim 3, H-NOX and norepinephrine are taught by Cary et al. and Dixon et al., respectively, to treat acute myocardial infarction (cardiovascular disorder).
Regarding claim 9, Cary et al. teach the H-NOX protein is a polymeric H-NOX protein comprising an H-NOX domain of T. tengcongensis H-NOX with an L144FD amino acid substitution and bacteriophage T4 foldon (trimerization domain; polymerization domain). See para. [0032, 0250].
Regarding claims 14-16 and 19, Cary et al. teach the H-NOX protein is a dimer, trimer, a tetramer or a pentamer. See para. [0052]. Cary et al. teach the H-NOX protein is a trimeric H-NOX protein. See para. [0053]. The trimer H-NOX protein comprises three monomers each monomer comprising the L144F H-NOX domain of T. tengcongensis linked to the foldon domain of bacteriophage T4 fibrin by a Gly-Ser-Gly (peptide) linker. See para. [0032, 0250].
Regarding claims 18, Cary et al. teach the H-NOX protein domains have the amino acid sequence of SEQ ID NO: 8. See paras. [0029, 0030, 0033, 0062]. the amino acid sequence of SEQ ID NO: 8 of Cary et al. and the claimed SEQ ID NO: 8 are identical as evidence by US Patent No. 10,766,947 B2. 
Regarding claim 23, Cary et al. teach administration of the H-NOX protein can be concurrently, consecutive or sequential administration with further therapeutic agents. See paras. [0167-170]. At the time of the effective filing date, it would have been obvious to administering H-NOX protein before, concurrent or after the administration of L-norepinephrine. The artisn of ordinary skill would have been motivated to select the most appropriate treatment modality to address the acute myocardial infarction in the patient.
Regarding claim 51, Cary et al. teach the H-NOX protein is in a therapeutically effective amount within a pharmaceutical composition. See para. [0250].
Regarding claim 72, Dixon et al. teach norepinephrine. See the summary.
Therefore, at the time of the effective filing date of the claimed invention, the claim was prima facie obvious to artisan of ordinary skill.
Response to Arguments: Applicant argues the claims are unobvious because the claimed method results in unexpected superior results. Applicant argues the present application describes the use of an H-NOX composition to alleviate hypoxia-induced tissue dysfunction in the heart of lambs with induced severe hypoxia. Applicants argue it was surprising that H-NOX treated animals exhibit preserved contractility, despite smaller increases in catecholamine levels. See pages 5-7 in the remarks filed August 12, 2022.
Applicant’s arguments have been fully considered but are not found persuasive. The pending claims are directed to treating a cardiovascular disorder or pulmonary disorder in a subject in need thereof. The alleged unexpected superior results of alleviation hypoxia-induced tissue dysfunction in the heart of lambs with induced severe hypoxia are not commensurate in scope with the broader instant claims. The evidence is insufficient to rebut the prima facie case of obviousness because the evidence does not demonstrate an adequate basis that the many subjects with the vast number cardiac and pulmonary disorders encompassed by the claims would exhibit the same response to H-NOX as the H-NOX treated lambs with induced severe hypoxia. Therefore, the rejection is maintained.

The rejection is maintained.
Claims 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (“Use of catecholamine in acute myocardial infarction”, Herz, 1979, 385-396) and Cary et al. (WO 2014/107171; published 2014) as applied to claim 1 and in further view of Radhakrishnan et al. (US 2005/0095224 A1; published 2005).
The teachings of Dixon et al. and Cary et al. are discussed above.
Regarding claims 10 and 13, Cary et al. teach compositions comprising trimeric H-NOX proteins comprising three monomers, each monomer comprising a H-NOX domain from Thermoanaerobacter tengcongensis with a L144F mutation and a foldon (trimerization) domain. See para. [0032, 0245, 0246, 0252]. Cary et al. teach PEGylating the H-NOX proteins will increase the plasma retention time of the H-NOX protein. See para. [0221]. 
Cary et al. do not expressly teach a composition comprising a mixture of a PEGylated H-NOX protein and a non-PEGylated H-NOX protein as claimed.
Radhakrishnan et al. combine two forms of the proteins IFN- to create a composition that provides a multiphasic pharmacokinetic profile. See para. [0198-200]. The composition comprises an unPEGylated IFN- and a PEGylated IFN-. See para. [0198]. Radhakrishnan et al. teach the molar ratio of unPEGylated protein and PEGylated protein can be preselected to achieve an initial peak in the total serum concentration of the protein. See para. [0198].
It is prima face obvious to apply a known technique to improve similar products in the same way. MPEP §2143. At the time of the effective filing date of the claimed invention, the technique of combining unPEGylated and PEGylated proteins in a single composition were recognized as part of the ordinary capabilities of the one skilled in the art based. It would have been obvious to the skilled artisan to apply the technique of combining unPEGylated and PEGylated proteins in a single composition to the trimeric H-NOX proteins taught by Cary et al. to create a multiphasic pharmacokinetic composition comprising the H-NOX proteins with different plasma retention profiles.
Regarding claim 11, Radhakrishnan et al. teach the molar ratio of unPEGylated protein and PEGylated protein can be preselected to achieve an initial peak in the total serum concentration of the protein. See para. [0198]. At the time of the effective filing date of the claimed invention, it would have been obvious to the artisan of ordinary skill to optimize the ratio of unPEGylated H-NOX protein and PEGylated H-NOX protein to have any appropriate ratio of unPEGylated H-NOX protein and PEGylated H-NOX protein including the claimed ratios in order to achieve the desired pharmacokinetic profile and plasma retention of the H-NOX protein as taught by Radhakrishnan et al.
Therefore, at the time of the effective filing date of the claimed invention, the claim was prima facie obvious to artisan of ordinary skill.
Response to Arguments: Applicant argues Radhakrishnan et al. fail to overcome the deficiencies of Dixon and Cary. See page  in the remarks filed August 12, 2022. Applicant does not offer further arguments regarding the above obviousness rejections beyond what was set forth with regard to the 35 U.S.C. § 102 rejection, above. To the extent that Applicant is merely repeating their previous argument, the Examiner contends that those issues were adequately addressed in the above sections, which are incorporated in their entireties herein by reference.

The rejection is maintained.
Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (“Use of catecholamine in acute myocardial infarction”, Herz, 1979, 385-396). and Cary et al. (WO 2014/107171; published 2014) as applied to claims 1, 9 and 14 and in further view of Veronese et al. (“The Impact of PEGylation on Biological Therapies”, Biodrugs, 2008, pp. 315-329).
Regarding claim 22, “OMX-CV” refers to a 1:1 mixture (by weight) of an H-NOX protein covalently bound to polyethylene glycol (PEG) and an H-NOX protein not bound to PEG, wherein the H-NOX protein (both the protein bound to PEG and the protein not bound to PEG) is a trimeric H-NOX protein comprising three monomers, wherein each of the three monomers comprises a T. tengcongensis H-NOX domain covalently linked to a trimerization domain, wherein the trimerization domain is a foldon domain of bacteriophage T4 fibritin (having the amino acid sequence of SEQ ID NO:4 set forth herein), wherein the T. tengcongensis H-NOX domain has an L144F amino acid substitution relative to the amino acid sequence of SEQ ID NO:2 set forth herein, and wherein the trimeric H-NOX protein comprises three PEG molecules per monomer, wherein each of the three PEG molecules is a linear methoxy PEG (m-PEG) having a molecular weight of about 5 kDa, and wherein each of the three monomers has the amino acid sequence of SEQ ID NO:8 set forth herein. See para. [0022] in the specification of the present application.
Cary et al. teach compositions comprising trimeric H-NOX proteins comprising three monomers, each monomer comprising a H-NOX domain from Thermoanaerobacter tengcongensis with a L144F mutation and a foldon (trimerization) domain. See para. [0032, 0245, 0246, 0252]. Cary et al. teach PEGylating the H-NOX proteins will increase the plasma retention time of the H-NOX protein. See para. [0221]. Cary et al. teach the trimerization domain comprises the sequence of SEQ ID NO: 4, GYIPEAPRDGQAYVRKDGEWVLLSTFL. SEQ ID NO: 4 taught by Cary et al. is 100% identical to the sequence set forth in the claimed SEQ ID NO: 4. See paras. [0053, 0067, 0297]. Cary et al. teach the H-NOX protein domains have the amino acid sequence of SEQ ID NO: 8. See the amino acid sequence of SEQ ID NO: 8 of Cary et al. and the claimed SEQ ID NO: 8 are identical as evidence by US Patent No. 10,766,947 B2. 
Cary et al. do not teach PEG is a is a linear methoxy PEG (m-PEG) having a molecular weight of about 5 kDa.
According to the teachings of Veronese et al., it is clear that the size of the polymer plays a significant role in determining the biological behavior of PEG conjugates. See page 320, right col.-§4.1, 1st paragraph. Veronese et al. teach the only polyethylene glycol polymer used for years was 5 kDa in size and end-capped at one side with a methoxyl group and terminated with a hydroxyl group. See page 320, right col.-§4.1, 1st paragraph. Veronese et al. teach the choice is based on the fact that the polymer is easy to activate and conjugation can be achieved in biological laboratories and not just by skilled polymer chemists. See page 320, right col.-§4.1, 1st paragraph. Veronese et al. further teach the mass of the bound PEG is important for determining the time it remains in the blood and that the required mass can be reached by adding either several small PEG chains to the protein or alternatively one PEG chain of high mass. See page 320, right col.-§4.1, 1st paragraph.
At the time of the effective filing date, it would have been obvious to the artisan of ordinary skill to add three linear PEG chains of 5 kDa with a methoxyl group endcapped to each H-NOX monomer taught by Cary et al. The artisan would optimize the number of PEG molecules on each monomer to have any appropriate number of PEG molecules, including the claimed three PEG molecules, in order to achieve an optimal and desired pharmacokinetic profile with the appropriate retention of the H-NOX protein in plasma. The artisan would have been motivated to use a 5kDa PEG molecule because it is easy to activate and conjugation can be achieved in biological laboratories and not just by skilled polymer chemists as taught by Veronese et al.
Therefore, at the time of the effective filing date of the claimed inventions, the claims were prima facie obvious to the artisan of ordinary skill.
Response to Arguments: Applicant argues Veronese et al. fail to overcome the deficiencies of Dixon and Cary. See page 7 in the remarks filed August 12, 2022. Applicant does not offer further arguments regarding the above obviousness rejections beyond what was set forth with regard to the 35 U.S.C. § 102 rejection, above. To the extent that Applicant is merely repeating their previous argument, the Examiner contends that those issues were adequately addressed in the above sections, which are incorporated in their entireties herein by reference.
Summary
Claims 1-3, 9-11, 13-16, 18, 19, 22, 23, 51 and 72 are rejected under 35 U.S.C. 103.
Conclusion
No claim is allowed. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658

 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Xihshui, “Cardiogenic Shock”, emedicine.medscape.com, 2019. pp. 1-141
        2 US Patent No. 10,766,947 B2; published 2020
        3 Xihshui, “Cardiogenic Shock”, emedicine.medscape.com, 2019. pp. 1-41